33 F.3d 53
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Felix ORIAKHI, Defendant Appellant.
No. 94-6605.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 16, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CR-90-72-K, CA-93-1916-K)
Felix Oriakhi, Appellant Pro Se.
Robert Reeves Harding, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's denial of his motion for release pending appeal of the district court's denial of Appellant's 28 U.S.C. Sec. 2255 (1988) motion in United States v. Oriakhi, No. 94-6127 (4th Cir.  June 17, 1994) (unpublished).  Because this Court's decision affirming the district court's decision in No. 94-6127 has been issued, Appellant's present appeal of the denial of his motion for release pending appeal is moot.  Accordingly, we affirm the district court's denial of Appellant's motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED